Herlihy, J.
Appeal by the employer from a decision of the Unemployment Insurance Appeal Board holding it liable for contributions due from January 1, 1963 to December 31, 1965. During the period in question the appellant contracted with certain dance teachers to participate in tours conducted by it in each of the years involved. The tours were annual affairs of five or six weeks’ duration. The board has relied primarily on the fact that “the contract of hire clearly sets up an employee-employer relationship.” There is no employee-employer reference in the contract and the general terminology of “employment” is as applicable to an independent contractor as to an employer. However, it appears that there is support in the record for the following findings; “ The employer fixed schedules and provided transportation and rooms for the classes to be conducted.” It also appears that the teachers were covered under the appellant’s Workmen’s Compensation insurance and wore uniforms supplied by Dance Caravan with its insignia thereon and agreed to perform duties assigned by the said employer. Upon the present record it appears that there is substantial evidence to support the factual determination of the board. Decision affirmed, with costs. Gibson, P. J., *596Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Herlihy, J.